MaNKY, .J.
This' case turns upon the principles considered in th%case of G-oodson, decided at this term. But *37tbe facts of the sase being different, we are conducted to a different conclusion. *
The petitioner was 45 years of age iu May last. He had been exempted anterior to the passage' of the law of the lítb of February, as a Miller. After the passing of that act, viz: in the month of March, he was enrolled, and another exemption paper given, which, after the act of February repealing exemptions in such' cases, could only'operate a? a furlough or detail. He was afterwards, viz : on the lOth of June, ordered into camp. He applied for a detail.. This was refused. He was ordered into camp, end sued out this writ.
The enrolment and detail, which took place in.March, about two months before he reached the age of 45, fixed his status as a soldiSr. He was properly enrolled in the body of regular troops,-'where the term of service for the war is proscribed by the acts of 1862. ’
The petitioner must ho remanded to custody, ami-the costs he taxed" against him.